Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 is directed to a computer-implemented method comprising generating a follow configuration, wherein the follow configuration causes a digital assistant to process one or more natural language requests with “one or more preferred processing operations”.  The term “preferred processing operations” is a subjective term, because assessing the preference of one set of processing operations over another set of processing operations depends on the person or thing performing the assessment. Furthermore, the claim does not set forth any metrics for determining why particular processing operations would be preferred. In other words, it cannot be determined how the claimed “preferred processing operations” differ from other processing operations.  For these reasons, claim 18 is considered indefinite.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Finkelstein et al. (U.S. Patent No. 11,004,446, hereinafter “Finkelstein”).
In regard to claim 1, Finkelstein discloses a computer-implemented method for processing natural language requests, the method comprising: 
identifying a set of words included in a first natural language request received at a digital assistant (Fig. 2, an intelligent assistant system 20 translates audio data of spoken utterances into words, column 5, lines 29-48); 
determining that at least one word in the set of words comprises an alias associated with a unique entity identifier of an entity (alias identifiers are associated with an entity base identifier, column 14, lines 53-67; when an alias is included in user input, intent handler 50 resolves the alias identifier, column 12, lines 7-23); 
identifying, based on the set of words, a responder (parser 40 identifies entities and services to fulfill the user’s intent, column 9, line 51 to column 10, line 5); 

transmitting the transformed request to the identified responder (once intent handler 50 has resolved any ambiguities, commitments are generated from the user intentions and commitments are delivered to execute one or more actions associated with the commitment, column 5, lines 4-20).

In regard to claim 2, Finkelstein discloses determining that the at least one word in the set of words comprises an alias comprises comparing the at least one word with a configurable mapping between the alias and the unique entity identifier (a user may indicate an entity alias for an entity base identifier, column 14, lines 53-67).

	In regard to claim 3, Finkelstein discloses the configurable mapping is included in an alias definition stored in memory, and wherein determining that the at least one word in the set of words comprises an alias comprises retrieving the alias definition from memory (see Fig. 24, data store 164 stores entity profiles 254-256 which are accessed to resolve the entity alias identifier, column 16, lines 1-16).

	In regard to claim 4, Finkelstein discloses the configurable mapping is modified by an issuer of the first natural language request (the user may directly provide input data indicating an alias, column 14, lines 53-67).


selecting, from the other identifiers associated with the entity, a first selection (from the captured data, an alias identifier is determined, column 14, lines 33-52); and 
defining the first selection as the alias (the entity alias identifier and entity base identifier are stored as an entity profile, column 14, lines 53-67).

In regard to claim 6, Finkelstein discloses analyzing one or more previously- issued natural language requests or one or more previously-received responses to one or more previously-issued natural language requests to determine the alias (captured natural language inputs are analyzed to determine the entity alias identifier, column 14, lines 25-52).

In regard to claim 7, Finkelstein discloses analyzing one or more well-known terms to determine the alias (e.g., analyzing the well-known term “Queen” to assign it to the user’s girlfriend entity rather than the Queen of England entity, column 17, lines 38-64).

In regard to claim 8, Finkelstein discloses analyzing an address book to determine the alias (contact information, column 23, lines 21-36).

In regard to claim 9, Finkelstein discloses the alias comprises a contact identifier included in the address book (a contact entry in the contact information, column 23, lines 21-36).



In regard to claim 11, Finkelstein discloses analyzing one or more entities being followed to determine the alias (social graph data, column 23, lines 21-36).

In regard to claim 12, Finkelstein discloses determining that at least one word in the set of words comprises an alias comprises analyzing one or more previously-issued natural language requests that identifies the unique entity identifier (captured data comprising the entity base identifier, column 14, lines 33-52).

In regard to claim 13, Finkelstein discloses the alias comprises a portion of the unique entity identifier (e.g., entity alias identifier “Del’s OJ” comprises a portion of entity base identifier “Del’s orange juice”, column 17, lines 5-14).

In regard to claim 14, Finkelstein discloses the alias identifies a class of entities to which the entity belongs (aliases may be used to classify entities based on the use of alias identifiers, column 18, lines 41-53).

In regard to claim 16, Finkelstein discloses the unique entity identifier has a first format and the alias is associated with a format that is different than the first format (e.g., a single word entity base identifier is associated with a multi-word entity alias identifier, column 14, lines 44-52).


identifying a set of words included in a first natural language request received at a digital assistant (Fig. 2, an intelligent assistant system 20 translates audio data of spoken utterances into words, column 5, lines 29-48); 
determining, based on an address book of a given user, that the set of words includes one or more words that match an alias mapped to a unique entity identifier, wherein the unique entity identifier is associated with an entity (alias identifiers are associated with an entity base identifier, column 14, lines 53-67; when an alias is included in user input, intent handler 50 resolves the alias identifier, column 12, lines 7-23; the intent handler 50 utilizing contact information, column 23, lines 21-36); 
identifying, based on the set of words, a responder (parser 40 identifies entities and services to fulfill the user’s intent, column 9, line 51 to column 10, line 5); 
transforming the first natural language request into a request related to the entity (parser 40 translates the natural language text into code or data structures representing the user’s intention, column 7, lines 45-53; comprising function calls for triggers and actions associated with entities and services, column 9, line 51 to column 10, line 5); and
transmitting the transformed request to the identified responder (once intent handler 50 has resolved any ambiguities, commitments are generated from the user intentions and commitments are delivered to execute one or more actions associated with the commitment, column 5, lines 4-20).




A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. (U.S. Patent Application Pub. No. 2015/0213085, hereinafter “Brooks”).
	In regard to claim 18, Brooks discloses a computer-implemented method for configuring a digital assistant, the method comprising: 
determining an identifier associated with an entity to be followed (persons to follow, paragraph [0018]); and 
generating a follow configuration based on the identifier, wherein the follow configuration causes the digital assistant to process one or more natural language requests associated with the identifier with one or more preferred processing operations (a natural language role label associating one or more persons in a social network role-based follow list to the social network role label, paragraph [0018]).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein, in view of Minh (U.S. Patent No. 6,195,707).
In regard to claim 15, Finkelstein does not disclose the unique entity identifier comprises an entity domain name in a domain name format.
Minh discloses a method for URL alias mechanisms, wherein a unique entity identifier comprises an entity domain name in a domain name format (a user defined alias identifies a URL, column 2, lines 53-63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize an entity domain name in a domain name format as the unique entity identifier, because utilizing aliases solves the problem of domain names commonly comprising long strings of characters that are difficult to remember and prone to user input errors, as suggested by Minh (column 1, lines 40-61).


 Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks, in view of Minh.
In regard to claim 19, Brooks does not disclose the identifier comprises a domain name.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize an identifier comprising a domain name, because utilizing aliases solves the problem of domain names commonly comprising long strings of characters that are difficult to remember and prone to user input errors, as suggested by Minh (column 1, lines 40-61).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein, in view of Brooks.
In regard to claim 20, Finkelstein discloses a computer-implemented method for processing natural language requests, the method comprising: 
determining that a first natural language request received at a digital assistant is associated with unique entity identifier of an entity, 
identifying one or more entity identifiers associated with the first natural language request (alias identifiers are associated with an entity base identifier, column 14, lines 53-67; when an alias is included in user input, intent handler 50 resolves the alias identifier, column 12, lines 7-23); 
identifying a set of responders based on the first natural language request (parser 40 identifies entities and services to fulfill the user’s intent, column 9, line 51 to column 10, line 5); 
transforming the first natural language request into one or more requests (parser 40 translates the natural language text into code or data structures representing the user’s intention, column 7, lines 45-53; comprising function calls for triggers and actions associated with entities and services, column 9, line 51 to column 10, line 5); and 

providing a response to the natural language request based on responses to the one or more requests to the at least one of the identified responders (messages are delivered in response, column 16, lines 13-26).
Finkelstein does not disclose a follow configuration configured by a user configuration engine of the digital assistant.
Brooks discloses a follow configuration configured by a user configuration engine of the digital assistant (a natural language role label associating one or more persons in a social network role-based follow list to the social network role label, paragraph [0018]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a follow configuration configured by a user configuration engine, because such follow configurations provide an abstraction layer within social networks and allow flexible and improved specification of social network follow requests, as suggested by Brooks (paragraph [0013] and [0018]).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al., Kamdar et al., Gorman et al., Lin, Anand et al., Allen et al., Ferrucci et al., and Sarikaya disclose additional methods for associating aliases with unique entity identifiers.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 3/15/22
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656